Citation Nr: 0817124	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  08-00 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for bilateral tinnitus.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 decision of the Department of 
Veterans Affairs (VA) Medical and Regional Office Center in 
Wichita, Kansas (MROC) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Most of the veteran's service medical records are missing and 
appear to have been destroyed in a fire at the National 
Personnel Records Center in St. Louis, Missouri in July 1973.  
Under such circumstances, the United States Court of Appeals 
for Veterans Claims (Court) has held that there is a 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases).

In this case, the separation examination is the only service 
medical record.  At that time, no ear injury or disease was 
noted and the veteran's hearing results were 15/15 on 
whispered voice testing.  A VA examiner (in September 2007) 
has indicated that whispered voice testing is no longer 
considered valid.  

The veteran has submitted private audiology reports dated 
from 1993 though 2006.  In addition, he was evaluated by VA 
in March 2006, and for purposes of this appeal, in September 
2007.  On VA outpatient audiology consultation in March 2006, 
the veteran's audiology testing revealed hearing loss within 
the meaning of 38 C.F.R. § 3.385 (2007).  The veteran 
reported that he had a history of inservice noise exposure to 
jet and propeller aircraft engines in the Air Force and in 
his duties as a supply person where he delivered aircraft 
parts on the flight line.  As a civilian, he had some minimal 
noise exposure as an office clerk and chemical plant 
technician.  The veteran reported that he had experienced 
tinnitus since 1955 and the noise was similar to the sound of 
locusts.  In January 2007, the VA outpatient audiology 
examiner provided an addendum.  The examiner stated "[o]f 
note is the +++ under noise exposure is likely partially 
related to flight line noise exposure in the USAF from 1952-
56 as a tech supply person. Test squadron noise exp and 
constantly in the noise without hearing protectors delivering 
parts."  

In view of the above, the RO arranged for a compensation and 
pension examination with review of the claims folder.  Thus, 
in September 2007, the veteran was afforded an audiological 
examination.  The veteran again reported having hearing loss 
and tinnitus since service.  The examiner indicated that the 
veteran presented responses which were inconsistent and 
unreliable, suggesting nonorganic hearing loss.  The lowest 
thresholds were considered unreliable and therefore not 
valid.  The diagnosis was "unknown due to inconsistent and 
invalid responses."  The examiner stated that due to 
unreliable thresholds, an opinion regarding whether or not 
hearing loss and tinnitus are due to military service could 
not be determined.  

The Board notes that the January 2007 VA outpatient audiology 
addendum acknowledged inservice noise exposure and implied 
that current hearing loss is related to noise exposure, 
although the opinion was unclear in that regard.  The most 
recent examiner was unable to provide an opinion due to 
inaccurate testing.  However, no opinion was furnished based 
on the medical evidence already of record which has not been 
shown to be inaccurate or unreliable.  The examiner noted 
that hearing loss was first shown 39 years after separation, 
but the examiner did not opine as to whether hearing loss or 
tinnitus were related to inservice noise exposure, which the 
January 2007 examiner indicated the veteran had experienced.  

Accordingly, the Board finds that the veteran should be 
afforded another VA audiological evaluation.  Even if the 
findings are inaccurate or unreliable, the examiner should 
provide a medical opinion based on the private and VA medical 
records contained in the claims file as to whether it is more 
likely than not, less likely than not, or at least as likely 
as not that current hearing loss and tinnitus are 
etiologically related to service.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Schedule the veteran for a VA 
audiological evaluation.  The claims file 
must be made available to the examiner and 
the examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  Any indicated tests should be 
accomplished.  A rationale for any opinion 
expressed should be provided.  Even if the 
findings are deemed to be inaccurate or 
unreliable, the examiner should provide a 
medical opinion based on the private and VA 
medical records contained in the claims file 
as to whether it is more likely than not, 
less likely than not, or at least as likely 
as not that current hearing loss and tinnitus 
are etiologically related to service.

2.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2007), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).

